Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to supplemental response file on 9/20/2021 to the Application filed on 3/1/2021.  
This application is a continuation of U.S. Nonprovisional application Ser. No. 16/848,696 filed 14 Apr. 2020, which is a Continuation of U.S. Nonprovisional application Ser. No. 14/281,825 filed 19 May 2014 which claims the benefit of U.S. Provisional Application No. 61/824,674 filed 17 May 2013. 
Claims 1-20 are pending in the case.  Claims 1, 8, and 20 are independent claims.


REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-20 are allowed. 

The Examiner has carefully examined independent claims 1, 8, and 20.  The closest prior art of reference of record are Eriksson (Patent No. 8917239) and Doi (Patent No. 6266061). 

Eriksson discloses method and device comprising: 

(Eriksson Col 11 Lines 20-35 discloses record turntable 906 that is moved by a user rubbing his fingers 902 and slider bar 908 moved by finger 903 as shown in fig. 24). 

Doi discloses method and device comprising: 
obtaining a determination of a use mode for at least one of the separate interactive objects, the use mode being determined based on an input from an application or an input from a user; and 
(Doi Col 7 Lines 30-37 discloses determining a current use mode as movement mode, a cursor move mode,  or action mode, an icon select mode, for the presented interactive object, cursor;  Doi Col 2 Lines 18-21 discloses means for switching at least a cursor move mode, a select mode) 
modifying a first presentation property of the at least one of the separate interactive objects based on the use mode determined for the at least one of the separate interactive objects, wherein the use mode is determined to be one of:  
(Doi Col 4 Lines 6-28 discloses appearance of the presented interactive object, cursor, is changed, cursor can become lighter in color, smaller, larger, or deformed based on property of movement, movement deviates from a proper range; Doi Col 11 Lines 20-25 discloses modifying shape of cursor, the shape of the cursor is changed, based on property of movement, cursor is moved to slider bar, as shown in figure 7A; Doi  Col 11 Lines 31-36 discloses cursor shape is modified, becomes deformed, when in selection mode as shown in figure 8A) 
a first mode in which the at least one of the separate interactive objects moves but does not interact with any presented elements; and 

a second mode in which the at least one of the separate interactive objects interacts with a presented element 
(Doi Col 11 Lines 37-67 discloses an action mode, a selection mode, that indicates selection of an object; Doi Col 11 Lines 37-67 discloses an action mode, selection mode, where object, link node "outlinde of company" is selected based on user input that changed the mode to selection mode; Doi figures 6B, 8A, 11B displays cursor in a second mode, icon select mode, where cursor is deformed or is displayed with a semitransparent input image). 


The cited prior art of record does not disclose combination of method and device comprising: a processor implementing: 
identifying, for presentation on a presentation device, separate interactive objects, each separate interactive object being associated with a particular finger of two or more fingers, wherein a position of each separate interactive object changes in response to a movement of the associated finger of the two or more fingers; 
obtaining a determination of a use mode for at least one of the separate interactive objects, the use mode being determined based on an input from an application or an input from a user; and 
modifying a first presentation property of the at least one of the separate interactive objects based on the use mode determined for the at least one of the separate interactive objects, wherein the use mode is determined to be one of: 

wherein the at least one of the separate interactive objects is at least one of a cursor, a scrollbar, a slider, a knob and a button. 

Doi discloses method and device comprising: 
obtaining a determination of a current use mode for a presented interactive object displayed on a screen and associated with one of two or more fingers as being an action mode, in which the presented interactive object interacts with a presented element displayed on the screen but does not move from the presented element, 
(Doi Col 7 Lines 32-34 discloses switching modes among cursor move mode, an icon select mode, and an application start mode; Doi Col 11 Lines 37-67 discloses an action mode, a selection mode, that indicates selection of an object; Doi Col 11 Lines 37-67 discloses an action mode, selection mode, where object, link node "outline of company" is selected in fig. 8A based on user input, index finger stretched and thumb bent, that changed the mode to selection mode; Doi figures 6B, 8A, 11B displays cursor in a second mode, icon select mode, where cursor is deformed or is displayed with a semitransparent input image) 
wherein the determination of the current use mode is in response to a command from a running application or an input from a user; and 
(Doi Col 7 Lines 32-35, Col 13 Line 21-24 discloses current use mode being determined by the application) 
modifying a first presentation property of the presented interactive object based on the determined current use mode of the presented interactive object, 
(Doi Col 4 Lines 6-28 discloses appearance of the presented interactive object, cursor, is changed, cursor can become lighter in color, smaller, larger, or deformed based on property of 
wherein, when the determined current use mode is the action mode, the presented interactive object interacts with a presented element displayed on the screen in response to a user command by at least one of the two or more fingers, and 
(Doi col 7 Lines 32-35, Doi Col 11 Lines 36-42, displaying interactive object, cursor, is changed to shape of hand when current mode is action mode; Doi Col 11 Lines 20-25  discloses when cursor moves to slider bar, shape of cursor is changed to indicate its in action mode, selection mode as shown in figs. 7A and 7B) 
wherein the presented interactive object is at least one of a cursor, a scrollbar, a slider a knob and a button. 
(Doi col 7 Lines 32-35, Doi Col 11 Lines 36-42, discloses interactive object is a cursor as shown in figs. 6A and 6B). 

The cited prior art of record does not disclose combination of method and device comprising: obtaining a determination of a current use mode for separate interactive objects displayed on a screen, each separate interactive object being associated with each of two or more fingers as being an action mode, in which each presented interactive object interacts with each presented element displayed on the screen but does not move from the presented element, wherein the determination of the current use mode is in response to a command from a running application or an input from a user; and modifying a first presentation property of each of the presented interactive objects based on the determined current use mode of the respective presented interactive object,


The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.


ALLOWABLE SUBJECT MATTER

Claims 1-20 are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.